Exhibit 10.1
FIRST AMENDMENT TO THE
MCEWEN RESTRICTED STOCK AWARD AGREEMENTS
     This Amendment to the McEwen Restricted Stock Award Agreements (this
“Amendment”), dated as of August 5, 2011 is by and between Archipelago Learning,
Inc., a Delaware corporation (the “Company”) and Tim McEwen (the “Participant”).
     WHEREAS the parties hereto are also the parties to the three Restricted
Stock Award Agreements by and between the Company and Tim McEwen dated as of
November 19, 2009 and attached hereto as EXHIBIT A (collectively, the
“Restricted Stock Agreements”); and
     WHEREAS the parties desire to amend the Restricted Stock Agreements as
follows;
     NOW, THEREFORE, in consideration of the mutual promises set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

  1.   Amendment of the Restricted Stock Agreements. Effective upon the date
hereof, the parties hereby agree that each of the Restricted Stock Agreements is
amended as follows:

  a.   In Section III(a) of the Restricted Stock Agreements, the words “Subject
to the Participant’s continued employment or service, as the case may be,” shall
be deleted from the first sentence and replaced with “Subject to
Section III(b),”.     b.   Section III(b) of the Restricted Stock Agreements
shall be deleted and amended and restated in its entirety with the following:  
      “If the Participant’s employment is terminated by the Company for Cause,
the Restricted Shares, to the extent not then vested, shall be forfeited by the
Participant without consideration. If the Participant’s employment is terminated
for any reason other than a termination by the Company for Cause: (i) prior to
September 1, 2011, then the Restricted Shares, to the extent not yet vested,
shall be forfeited by the Participant without consideration on the one (1) year
anniversary of the date of termination; (ii) prior to September 1, 2012, then:
(x) 50% of the Restricted Shares not yet vested shall be forfeited by the
Participant without consideration on the one (1) year anniversary of the date of
termination; and (y) the Participant shall continue to hold the remaining 50% of
the unvested Restricted Shares, with such shares continuing to be subject to the
vesting schedule set forth in Section III(a) above, and Participant’s rights and
privileges with respect to such Restricted Shares shall not be effected by any
termination of Participant’s employment; or (iii) on or after September

 



--------------------------------------------------------------------------------



 



      1, 2012, then the Participant shall continue to hold 100% of the unvested
Restricted Shares, with such shares continuing to be subject to the vesting
schedule set forth in Section III(a) above, and Participant’s rights and
privileges with respect to such Restricted Shares shall not be effected by any
termination of Participant’s employment, as the case may be. All Restricted
Shares, to the extent not then vested, shall expire on the ten (10) year
anniversary of the Grant Date.

  2.   General. The Restricted Stock Agreements, as amended hereby (the “Amended
Restricted Stock Agreements”), are confirmed as being in full force and effect.
This Amendment and the Amended Restricted Stock Agreements constitute the entire
understanding of the parties hereto with respect to the subject matter hereof
and thereof and supersedes all prior and current understandings and agreements
of the parties hereto, whether written or oral. This Amendment may be executed
in multiple counterparts, each of which shall be deemed an original and shall be
binding upon the party or parties who executed the same, but all of such
counterparts shall constitute the same Amendment. This Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware,
excluding any conflict of laws rule or principle that might refer the governance
or the construction of this Amendment to the laws of another jurisdiction.

[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

            COMPANY:

Archipelago Learning, Inc.
      By:   /s/ Mark S. Dubrow         Name:   Mark Dubrow        Title:   Chief
Financial Officer        PARTICIPANT:
      /s/ Tim McEwen       Tim McEwen           

[McEwen Restricted Stock Agreements Amendment Signature Page 1 of 1]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
RESTRICTED STOCK AGREEMENTS
[McEwen Restricted Stock Agreements Amendment Signature Page 1 of 1]

 



--------------------------------------------------------------------------------



 



Archipelago Learning, Inc.
2009 Omnibus Incentive Plan
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective as of
November 19, 2009 (the “Grant Date”) by and between Archipelago Learning, Inc.,
a Delaware corporation (with any successor, the “Company”), and Tim McEwen (the
“Participant”).
RECITALS:
WHEREAS, the Company has adopted the Archipelago Learning, Inc. 2009 Omnibus
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan;
WHEREAS, the Company and the Participant are parties to that certain
Contribution Agreement by and among the Company, the Participant and the other
parties thereto dated as of the Grant Date (the “Contribution Agreement”)
whereby the Participant agreed to contribute its shares of Archipelago Learning
Holdings, LLC to the Company in exchange for, among other things, the Restricted
Shares (defined below); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
     I. Restricted Stock Award. Subject to the terms and conditions of the Plan
and this Agreement and pursuant to the Contribution Agreement, the Company
hereby grants to the Participant the number of Shares set forth on Schedule I
(the “Restricted Shares”), which shall vest and become nonforfeitable in
accordance with Section III hereof.
     II. Certificates. Certificates representing the Restricted Shares shall be
issued by the Company and shall be registered in the name of the Participant on
the stock transfer books of the Company promptly following execution of this
Agreement by the Participant, but shall remain in the physical custody of the
Company or its designee at all times prior to the vesting of such Restricted
Shares pursuant to Section III. As a condition to the receipt of this Agreement,
the Participant shall deliver to the Company a Stock Power in the form attached
hereto as Exhibit A, duly endorsed in blank, relating to the Restricted Shares.
Each certificate of the Restricted Stock shall bear the following legend:
“The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Archipelago Learning, Inc. 2009 Omnibus Incentive Plan and a
Restricted Stock Award Agreement entered into between the registered owner and
Archipelago Learning, Inc. Copies of such Plan and Agreement are on file in the
executive offices of Archipelago Learning, Inc.”

5



--------------------------------------------------------------------------------



 



As soon as administratively practicable following vesting (as described in
Section III), and upon the satisfaction of all other applicable conditions,
including, but not limited to, the payment by the Participant of all applicable
withholding taxes, the Company shall deliver or cause to be delivered to the
Participant a certificate or certificates for the applicable shares of
Restricted Stock which shall not bear the legend.
     III. Vesting.
          (a) Vesting Schedule. Subject to the Participant’s continued
employment or service, as the case may be, the Restricted Shares shall vest on
the first date on which any of the Restricted Shares may be sold or otherwise
disposed of by the Participant without restrictions, whether imposed by this
Agreement, any other agreement, applicable law or written Company policy or rule
(e.g. trading windows, blackout periods, etc.) or otherwise, after the date
which is the earlier of (i) the date on which Providence Equity Investors V,
L.P. and Providence Equity Investors V-A, L.P. (collectively, the “Providence
Investors”) have collectively received an aggregate of at least $121,490,664 in
cash (together with fees and expenses paid in connection with any transaction in
which such cash is received) (whether by dividends or sale proceeds) and/or
property (at the fair market value of the property received on date of receipt
as determined by the Committee), in respect of the Shares owned by them as of
the date hereof and (ii) the ten (10) year anniversary of the Grant Date, if, in
the case of this clause (ii), the sum of (x) the aggregate amount the Providence
Investors have collectively received as of the ten (10) year anniversary of the
Grant Date in cash (together with fees and expenses paid in connection with any
transaction in which such cash is received) (whether by dividends or sale
proceeds) and/or property (at the fair market value of the property received on
date of receipt as determined by the Committee), in respect of the Shares owned
by them as of the date hereof plus (y) the amount the Providence Investors would
receive if the Providence Investors were to sell or otherwise dispose of the
Shares owned by them on the ten (10) year anniversary of the Grant Date at the
average closing trading price of a Share over the twenty (20) trading day period
prior to the ten (10) year anniversary of the Grant Date exceeds $121,490,664.
          (b) Forfeiture. If the Participant’s employment or service, as the
case may be, is terminated for any reason other than a termination by the
Company without Cause, the Restricted Shares, to the extent not then vested,
shall be forfeited by the Participant without consideration. If the
Participant’s employment or service, as the case may be, is terminated by the
Company without Cause, the Restricted Shares, to the extent not then vested,
shall be forfeited by the Participant without consideration on the one (1) year
anniversary of the date of termination. The Restricted Shares, to the extent not
then vested, shall expire upon the ten (10) year anniversary of the Grant Date.
     IV. Rights as a Stockholder. The Participant (A) hereby irrevocably
appoints the Company or its designee as his agent and attorney-in-fact (with
full power of substitution), (B) grants to the designee of the Company a proxy
to vote the Restricted Shares held by such Participant during the period between
the Grant Date and the date the Restricted Shares vest (the “Restricted
Period”), and (C) authorizes the designee of the Company to transfer such shares
as provided in this Agreement, until such time as all restrictions imposed on
such shares pursuant to the Plan and this Agreement have expired or have been
terminated, if earlier.
     V. No Right to Continued Service. The granting of the Restricted Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the employment or service of the Participant and shall
not lessen or affect any right that

6



--------------------------------------------------------------------------------



 



the Company or any Affiliate may have to terminate the employment or service of
such Participant.
     VI. Securities Laws/Legend on Certificates. The issuance and delivery of
Restricted Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded. If the Company deems it necessary
to ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements. The certificates representing the
Restricted Shares shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
     VII. Transferability. The Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the Restricted Shares to heirs or legatees of the
Participant shall be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.
     VIII. Adjustment of Restricted Shares. Adjustments to the Restricted Shares
shall be made in accordance with the terms of the Plan.
     IX. Withholding. The Company shall have the power and the right to deduct
or withhold automatically from any amount deliverable under the Award or
otherwise, or require the Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement. With respect to required
withholding, the Participant may elect (subject to the Company’s automatic
withholding right set out above), subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.
     X. Notices. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or
within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
     XI. Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other

7



--------------------------------------------------------------------------------



 



agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.
     XII. Waiver. No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.
     XIII. Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.
     XIV. Choice of Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by the laws of the State of Delaware, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
          2. SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY
AND ALL ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH
COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY
WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY
OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN
IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
     XV. Restricted Shares Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Restricted Shares are subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail. The Participant has
had the opportunity to retain counsel, and has read carefully, and understands,
the provisions of the Plan and this Agreement.
     XVI. Section 83(b) Election. In the event the Participant determines to
make an election with the Internal Revenue Service (the “IRS”) under Section
83(b) of the Code and the regulations promulgated thereunder (the “83(b)
Election”), the Participant shall provide a copy of such form to the Company
promptly following its filing, which is required under current law to be filed
with the IRS no later than 30 days after the Grant Date of the Restricted
Shares. The form for making an 83(b) Election is attached hereto as Exhibit B.
The Participant is advised to consult with his or her own tax advisors regarding
the purchase and holding of the Restricted Shares, and the Company shall bear no
liability for any consequence of the Participant making an 83(b) Election or
failing to make an 83(b) Election.

8



--------------------------------------------------------------------------------



 



     XVII. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
     XVIII. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
          (a) Applicability. This Section XIX will survive the termination of
this Agreement and the Participant’s employment with or service to the Company.
As used in this Section XIX, the “Company” shall mean the Company and the
Subsidiaries.
          (b) Restricted Period. As used in this Section XIX, the “Restricted
Period” means the period commencing on the Grant Date and ending six months
following the date upon which Employee’s employment with or service to the
Company and the Subsidiaries ceases (the “Trigger Date”).
          (c) Noncompetition. During the Restricted Period, the Participant will
not engage in any business in any manner, directly or indirectly, individually
or as a consultant to, or as an employee, officer, director, stockholder,
partner or other owner or participant of, any entity that (a) is in competition
with any business of the Company or any business in which, to the Participant’s
knowledge, the Company had plans to engage or was considering engaging as of the
Trigger Date, or (b) inevitably will result in the disclosure or use of the
Company’s Confidential Information (defined below), in either case in any state
in the United States where the Company does business as of the Trigger Date or
where, to the Participant’s knowledge, the Company had plans to engage or was
considering engaging as of the Trigger Date.
          (d) Nonsolicitation. As used in this Section XIX, “Solicitation”
means, directly or indirectly, individually or as a consultant to, or as an
employee, officer, director, stockholder, partner or other owner or participant
of, any entity, (i) the solicitation of, inducement of, or attempt to induce,
any employee, agent or consultant (including freelance writers and content
providers) of the Company to leave the employ of, or stop providing services to,
the Company; (ii) the offering or aiding another to offer employment to, or
interfering or attempting to interfere with the Company’s relationship with, any
employees or consultants (including freelance writers and content providers) of
the Company; (iii) the solicitation of, or assistance to any entity or person in
solicitation of, any customers or suppliers (including freelance writers and
content providers) of the Company to discontinue doing business with the
Company; or (iv) interfering with any relationship between the Company and any
of its customers or suppliers (including freelance writers and content
providers). During the Restricted Period, the Participant will not engage in or
attempt to engage in any Solicitation, provided that Solicitation will not be
considered to have occurred by the general advertising for or hiring of any
employees by entities with which the Participant is associated, as long as he
does not directly or indirectly (A) induce such employee to leave the Company,
(B) contact such employee prior to his departure from the Company regarding
employment, or (C) in the case of hiring such employee, control such entity or
have any input in the decision to hire such employee.
          (e) Protection of the Company’s Confidential Information. As used in
this Agreement, “Confidential Information” means all information that relates to
the business,

9



--------------------------------------------------------------------------------



 



technology, manner of operation, suppliers, customers, finances, employees,
plans, proposals or practices of the Company or of any third parties doing
business with the Company, and includes, without limitation, the identities of
and other information regarding the Company’s suppliers, customers and
prospects, supplier lists, employee information, business plans and proposals,
software programs, marketing plans and proposals, technical plans and proposals,
research and development, budgets and projections, nonpublic financial
information, and all other information the Company designates as “confidential”
or intends to keep as confidential or proprietary. Excluded from the definition
of Confidential Information is information that is or becomes generally known to
the public, other than through the breach of this Agreement by the Participant.
For this purpose, information known or available generally within the trade or
industry of the Company shall be deemed to be generally known to the public.
     The Participant understands and agrees that Confidential Information will
be considered the trade secrets of the Company and will be entitled to all
protections given by law to trade secrets and that the provisions of this
Agreement apply to every form in which Confidential Information exists,
including, without limitation, written or printed information, films, tapes,
computer disks or data, or any other form of memory device, media or method by
which information is stored or maintained. The Participant acknowledges that in
the course of employment with the Company, he has received and may receive
Confidential Information of the Company. The Participant further acknowledges
that Confidential Information is a valuable, unique and special asset belonging
to the Company. For these reasons, and except as otherwise directed by the
Company, the Participant agrees, during his employment, and at all times after
the termination of his employment with the Company, that he will not disclose or
disseminate to anyone outside the Company, nor use for any purpose other than as
required by his work for the Company, nor assist anyone else in any such
disclosure or use of, any Confidential Information. Upon the Company’s request
at any time and for any reason, the Participant shall immediately deliver to the
Company all materials (including all soft and hard copies) in the Participant’s
possession which contain or relate to Confidential Information.
          (f) Ownership of Intellectual Property. All inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how, trade
secrets or intellectual property rights or any interest therein (for purposes of
this Section XIX, the “Developments”) made by the Participant, either alone or
in conjunction with others, at anytime or at any place during the Participant’s
employment with the Company, whether or not reduced to writing or practice
during such period of employment, which relate to the business in which the
Company is engaged or, to the knowledge of the Participant, in which the Company
intends to engage, shall be and hereby are the exclusive property of the Company
without any further compensation to the Participant. In addition, without
limiting the generality of the prior sentence, all Developments which are
copyrightable work by the Participant are intended to be “work made for hire” as
defined in Section 101 of the Copyright Act of 1976, and shall be and hereby are
the property of the Company. The Participant shall promptly disclose any
Developments to the Company. If any Development is not the property of the
Company by operation of law, other provisions of this Agreement or otherwise,
the Participant will, and hereby does, assign to the Company all right, title
and interest in such Development, without further consideration, and will assist
the Company and its nominees in every way, at the Company’s expense, to secure,
maintain and defend the Company’s rights in such Development. The Participant
shall sign all instruments necessary for the filing and prosecution of any
applications for, or extension or renewals of, letters patent (or other
intellectual property registrations or filings) of the United States or any
foreign country

10



--------------------------------------------------------------------------------



 



which the Company desires to file and relates to any Development. The
Participant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as such Participant’s agent and attorney-in-fact
(which designation and appointment shall be deemed coupled with an interest and
shall survive the Participant’s death or incapacity), to act for and in the
Participant’s behalf to execute and file any such applications, extensions or
renewals and to do all other lawfully permitted acts to further the prosecution
and issuance of such letters patent, other intellectual property registrations
or filings, or such other similar documents with the same legal force and effect
as if executed by the Participant.
Repayment of Proceeds. If Participant violates any provision of this XIX, then
Participant shall be required to pay to the Company, within ten business days
following the date on which Participant commits such violation, an amount equal
to the aggregate proceeds, if any, Participant received upon the sale or other
disposition of Participant’s Shares.
          (g) Equitable Relief. The Participant acknowledges that (i) the
provisions of this Section XIX are essential to the Company; (ii) that the
Company would not enter into this Agreement if it did not include this
Section XIX; and (iii) that damages sustained by the Company as a result of a
breach of this Section XIX cannot be adequately remedied by monetary damages.
Furthermore, the Participant agrees that the Company, notwithstanding any other
provision of this Agreement, and in addition to any other remedy it may have
under this Agreement, or at law, will be entitled to injunctive and other
equitable relief to prevent or curtail any breach of this Section XIX.
[SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



 



Execution Copy
     IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Award Agreement as of the date first written above.

            Archipelago Learning, Inc.
      By:   /s/ James Walburg         Name:   James Walburg        Title:  
Chief Financial Officer     

Agreed and acknowledged as
of the date first above written:

          /s/ Tim McEwen       Participant           

 



--------------------------------------------------------------------------------



 



         

Schedule I
123,902 Shares

13 



--------------------------------------------------------------------------------



 



EXHIBIT A
Stock Power
FOR VALUE RECEIVED the undersigned hereby sell(s), assign(s) and transfer(s)
unto Archipelago Learning, Inc. (the “Company”), _________________ (_____)
shares of the common stock, par value $[   ] per share, of the Company standing
in his/her/their/its name on the books of the Company represented by Certificate
No. ________________ herewith and does hereby irrevocably constitute and appoint
________________________ his/her/their/its attorney-in-fact, with full power of
substitution, to transfer such shares on the books of the Company.
Dated: __________________ Signature: ______________________
Print Name and Mailing Address
 
 
 

     
Instructions:
  Please do not fill in any blanks other than the signature line and printed
name and mailing address. Please print your name exactly as you would like your
name to appear on the issued stock certificate. The purpose of this assignment
is to enable the forfeiture of the shares without requiring additional
signatures on your part.

14



--------------------------------------------------------------------------------



 



EXHIBIT B
Section 83(b) Election
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

(1)   The taxpayer who performed the services is:

       
Name:
     
 
     
Address:
     
 
     
Social Security Number:
     

(2)   The property with respect to which the election is being made is _________
shares of the common stock, par value $[ ] per share, of Archipelago Learning,
Inc.   (3)   The transferor of the property is Archipelago Learning, Inc.   (4)
  The property was issued on ________________.   (5)   The taxable year in which
the election is being made is the calendar year 2009.   (6)   The property is
subject to the following restrictions: Subject to the Participant’s continued
employment or service, as the case may be, the property shall vest on the first
date on which any of the property may be sold or otherwise disposed of by the
Participant without restrictions, whether imposed by the Award Agreement, any
other agreement, applicable law or written Company policy or rule (e.g. trading
windows, blackout periods, etc.) or otherwise, after the date which is the
earlier of (i) the date on which Providence Equity Investors V, L.P. and
Providence Equity Investors V-A, L.P. (collectively, the “Providence Investors”)
have collectively received an aggregate of at least $____ in cash (whether by
dividends or sale proceeds) and/or property (at the fair market value of the
property received on date of receipt as determined by the Committee), in respect
of the Shares owned by them as of the date hereof and (ii) the ten (10) year
anniversary of the Grant Date, if, in the case of this clause (ii), the sum of
(x) the aggregate amount the Providence Investors have collectively received as
of the ten (10) year anniversary of the Grant Date in cash (whether by dividends
or sale proceeds) and/or property (at the fair market value of the property
received on date of receipt as determined by the Committee), in respect of the
Shares owned by them as of the date hereof plus (y) the amount the Providence
Investors would receive if the Providence Investors were to sell or otherwise
dispose of the Shares owned by them on the ten (10) year anniversary of the
Grant Date at the average closing trading price of a Share over the twenty
(20) trading day period prior to the ten (10) year anniversary of the Grant Date
exceeds $___.   (7)   The fair market value at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $___________ per share.   (8)   The amount paid for such
property is $__________ per share.

15



--------------------------------------------------------------------------------



 



(9)   A copy of this statement was furnished to Archipelago Learning, Inc. for
whom taxpayer rendered the services underlying the transfer of property.   (10)
  This statement is executed on _______________.

            Signature:
            [Taxpayer’s name]           

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his Federal income tax returns and must be made within thirty
(30) days after the Grant Date. This filing should be made by registered or
certified mail, return receipt requested. The Participant shall also provide a
copy of such form to the Company promptly following its filing. The taxpayer
should retain two (2) additional copies of the completed form for filing with
Federal and state tax returns for the taxpayer’s current tax year and an
additional copy for the taxpayer’s records.

16



--------------------------------------------------------------------------------



 



Archipelago Learning, Inc.
2009 Omnibus Incentive Plan
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective as of
November 19, 2009 (the “Grant Date”) by and between Archipelago Learning, Inc.,
a Delaware corporation (with any successor, the “Company”), and Tim McEwen (the
“Participant”).
RECITALS:
     WHEREAS, the Company has adopted the Archipelago Learning, Inc. 2009
Omnibus Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan;
     WHEREAS, the Company and the Participant are parties to that certain
Contribution Agreement by and among the Company, the Participant and the other
parties thereto dated as of the Grant Date (the “Contribution Agreement”)
whereby the Participant agreed to contribute its shares of Archipelago Learning
Holdings, LLC to the Company in exchange for, among other things, the Restricted
Shares (defined below); and
     WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the restricted stock
provided for herein to the Participant pursuant to the Plan and the terms set
forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
     I. Restricted Stock Award. Subject to the terms and conditions of the Plan
and this Agreement and pursuant to the Contribution Agreement, the Company
hereby grants to the Participant the number of Shares set forth on Schedule I
(the “Restricted Shares”), which shall vest and become nonforfeitable in
accordance with Section III hereof.
     II. Certificates. Certificates representing the Restricted Shares shall be
issued by the Company and shall be registered in the name of the Participant on
the stock transfer books of the Company promptly following execution of this
Agreement by the Participant, but shall remain in the physical custody of the
Company or its designee at all times prior to the vesting of such Restricted
Shares pursuant to Section III. As a condition to the receipt of this Agreement,
the Participant shall deliver to the Company a Stock Power in the form attached
hereto as Exhibit A, duly endorsed in blank, relating to the Restricted Shares.
Each certificate of the Restricted Stock shall bear the following legend:
“The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Archipelago Learning, Inc. 2009 Omnibus Incentive Plan and a
Restricted

17



--------------------------------------------------------------------------------



 



Stock Award Agreement entered into between the registered owner and Archipelago
Learning, Inc. Copies of such Plan and Agreement are on file in the executive
offices of Archipelago Learning, Inc.”
As soon as administratively practicable following vesting (as described in
Section III), and upon the satisfaction of all other applicable conditions,
including, but not limited to, the payment by the Participant of all applicable
withholding taxes, the Company shall deliver or cause to be delivered to the
Participant a certificate or certificates for the applicable shares of
Restricted Stock which shall not bear the legend.
     III. Vesting.
          (a) Vesting Schedule. Subject to the Participant’s continued
employment or service, as the case may be, the Restricted Shares shall vest on
the first date on which any of the Restricted Shares may be sold or otherwise
disposed of by the Participant without restrictions, whether imposed by this
Agreement, any other agreement, applicable law or written Company policy or rule
(e.g. trading windows, blackout periods, etc.) or otherwise, after the date
which is the earlier of (i) the date on which Providence Equity Investors V,
L.P. and Providence Equity Investors V-A, L.P. (collectively, the “Providence
Investors”) have collectively received an aggregate of at least $183,179,530 in
cash (together with fees and expenses paid in connection with any transaction in
which such cash is received) (whether by dividends or sale proceeds) and/or
property (at the fair market value of the property received on date of receipt
as determined by the Committee), in respect of the Shares owned by them as of
the date hereof and (ii) the ten (10) year anniversary of the Grant Date, if, in
the case of this clause (ii), the sum of (x) the aggregate amount the Providence
Investors have collectively received as of the ten (10) year anniversary of the
Grant Date in cash (together with fees and expenses paid in connection with any
transaction in which such cash is received) (whether by dividends or sale
proceeds) and/or property (at the fair market value of the property received on
date of receipt as determined by the Committee), in respect of the Shares owned
by them as of the date hereof plus (y) the amount the Providence Investors would
receive if the Providence Investors were to sell or otherwise dispose of the
Shares owned by them on the ten (10) year anniversary of the Grant Date at the
average closing trading price of a Share over the twenty (20) trading day period
prior to the ten (10) year anniversary of the Grant Date exceeds $183,179,530.
          (b) Forfeiture. If the Participant’s employment or service, as the
case may be, is terminated for any reason other than a termination by the
Company without Cause, the Restricted Shares, to the extent not then vested,
shall be forfeited by the Participant without consideration. If the
Participant’s employment or service, as the case may be, is terminated by the
Company without Cause, the Restricted Shares, to the extent not then vested,
shall be forfeited by the Participant without consideration on the one (1) year
anniversary of the date of termination. The Restricted Shares, to the extent not
then vested, shall expire upon the ten (10) year anniversary of the Grant Date.
     IV. Rights as a Stockholder. The Participant (A) hereby irrevocably
appoints the Company or its designee as his agent and attorney-in-fact (with
full power of substitution), (B) grants to the designee of the Company a proxy
to vote the Restricted Shares held by such Participant during the period between
the Grant Date and the date the Restricted Shares vest (the “Restricted
Period”), and (C) authorizes the designee of the Company to transfer such shares
as

18



--------------------------------------------------------------------------------



 



provided in this Agreement, until such time as all restrictions imposed on such
shares pursuant to the Plan and this Agreement have expired or have been
terminated, if earlier.
     V. No Right to Continued Service. The granting of the Restricted Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the employment or service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the employment or service of such Participant.
     VI. Securities Laws/Legend on Certificates. The issuance and delivery of
Restricted Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded. If the Company deems it necessary
to ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements. The certificates representing the
Restricted Shares shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
     VII. Transferability. The Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the Restricted Shares to heirs or legatees of the
Participant shall be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.
     VIII. Adjustment of Restricted Shares. Adjustments to the Restricted Shares
shall be made in accordance with the terms of the Plan.
     IX. Withholding. The Company shall have the power and the right to deduct
or withhold automatically from any amount deliverable under the Award or
otherwise, or require the Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement. With respect to required
withholding, the Participant may elect (subject to the Company’s automatic
withholding right set out above), subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.
     X. Notices. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or
within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and

19



--------------------------------------------------------------------------------



 



fees prepaid. A notice shall be addressed to the Company, Attention: General
Counsel, at its principal executive office and to the Participant at the address
that he or she most recently provided to the Company.
     XI. Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
     XII. Waiver. No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.
     XIII. Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.
     XIV. Choice of Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by the laws of the State of Delaware, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
          SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY AND
ALL ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED IN
THE FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH
COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY
WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY
OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN
IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
     EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
     XV. Restricted Shares Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Restricted Shares are subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail. The Participant has
had the opportunity to retain counsel, and has read carefully, and understands,
the provisions of the Plan and this Agreement.
     XVI. Section 83(b) Election. In the event the Participant determines to
make an election with the Internal Revenue Service (the “IRS”) under Section
83(b) of the Code and the

20



--------------------------------------------------------------------------------



 



regulations promulgated thereunder (the “83(b) Election”), the Participant shall
provide a copy of such form to the Company promptly following its filing, which
is required under current law to be filed with the IRS no later than 30 days
after the Grant Date of the Restricted Shares. The form for making an 83(b)
Election is attached hereto as Exhibit B. The Participant is advised to consult
with his or her own tax advisors regarding the purchase and holding of the
Restricted Shares, and the Company shall bear no liability for any consequence
of the Participant making an 83(b) Election or failing to make an 83(b)
Election.
     XVII. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
     XVIII. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     XIX. Noncompetition; Nonsolicitation, Protection of Confidential
Information.
          (a) Applicability. This Section XIX will survive the termination of
this Agreement and the Participant’s employment with or service to the Company.
As used in this Section XIX, the “Company” shall mean the Company and the
Subsidiaries.
          (b) Restricted Period. As used in this Section XIX, the “Restricted
Period” means the period commencing on the Grant Date and ending six months
following the date upon which Employee’s employment with or service to the
Company and the Subsidiaries ceases (the “Trigger Date”).
          (c) Noncompetition. During the Restricted Period, the Participant will
not engage in any business in any manner, directly or indirectly, individually
or as a consultant to, or as an employee, officer, director, stockholder,
partner or other owner or participant of, any entity that (a) is in competition
with any business of the Company or any business in which, to the Participant’s
knowledge, the Company had plans to engage or was considering engaging as of the
Trigger Date, or (b) inevitably will result in the disclosure or use of the
Company’s Confidential Information (defined below), in either case in any state
in the United States where the Company does business as of the Trigger Date or
where, to the Participant’s knowledge, the Company had plans to engage or was
considering engaging as of the Trigger Date.
          (d) Nonsolicitation. As used in this Section XIX, “Solicitation”
means, directly or indirectly, individually or as a consultant to, or as an
employee, officer, director, stockholder, partner or other owner or participant
of, any entity, (i) the solicitation of, inducement of, or attempt to induce,
any employee, agent or consultant (including freelance writers and content
providers) of the Company to leave the employ of, or stop providing services to,
the Company; (ii) the offering or aiding another to offer employment to, or
interfering or attempting to interfere with the Company’s relationship with, any
employees or consultants (including freelance writers and content providers) of
the Company; (iii) the solicitation of, or assistance to any entity or person in
solicitation of, any customers or suppliers (including freelance writers and
content providers) of the Company to discontinue doing business with the
Company; or (iv) interfering with any relationship between the Company and any
of its customers or suppliers (including freelance writers and content
providers). During the Restricted Period, the Participant will not engage in or
attempt to engage in any Solicitation, provided that Solicitation will not be

21



--------------------------------------------------------------------------------



 



considered to have occurred by the general advertising for or hiring of any
employees by entities with which the Participant is associated, as long as he
does not directly or indirectly (A) induce such employee to leave the Company,
(B) contact such employee prior to his departure from the Company regarding
employment, or (C) in the case of hiring such employee, control such entity or
have any input in the decision to hire such employee.
          (e) Protection of the Company’s Confidential Information. As used in
this Agreement, “Confidential Information” means all information that relates to
the business, technology, manner of operation, suppliers, customers, finances,
employees, plans, proposals or practices of the Company or of any third parties
doing business with the Company, and includes, without limitation, the
identities of and other information regarding the Company’s suppliers, customers
and prospects, supplier lists, employee information, business plans and
proposals, software programs, marketing plans and proposals, technical plans and
proposals, research and development, budgets and projections, nonpublic
financial information, and all other information the Company designates as
“confidential” or intends to keep as confidential or proprietary. Excluded from
the definition of Confidential Information is information that is or becomes
generally known to the public, other than through the breach of this Agreement
by the Participant. For this purpose, information known or available generally
within the trade or industry of the Company shall be deemed to be generally
known to the public.
     The Participant understands and agrees that Confidential Information will
be considered the trade secrets of the Company and will be entitled to all
protections given by law to trade secrets and that the provisions of this
Agreement apply to every form in which Confidential Information exists,
including, without limitation, written or printed information, films, tapes,
computer disks or data, or any other form of memory device, media or method by
which information is stored or maintained. The Participant acknowledges that in
the course of employment with the Company, he has received and may receive
Confidential Information of the Company. The Participant further acknowledges
that Confidential Information is a valuable, unique and special asset belonging
to the Company. For these reasons, and except as otherwise directed by the
Company, the Participant agrees, during his employment, and at all times after
the termination of his employment with the Company, that he will not disclose or
disseminate to anyone outside the Company, nor use for any purpose other than as
required by his work for the Company, nor assist anyone else in any such
disclosure or use of, any Confidential Information. Upon the Company’s request
at any time and for any reason, the Participant shall immediately deliver to the
Company all materials (including all soft and hard copies) in the Participant’s
possession which contain or relate to Confidential Information.
          (f) Ownership of Intellectual Property. All inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how, trade
secrets or intellectual property rights or any interest therein (for purposes of
this Section XIX, the “Developments”) made by the Participant, either alone or
in conjunction with others, at anytime or at any place during the Participant’s
employment with the Company, whether or not reduced to writing or practice
during such period of employment, which relate to the business in which the
Company is engaged or, to the knowledge of the Participant, in which the Company
intends to engage, shall be and hereby are the exclusive property of the Company
without any further compensation to the Participant. In addition, without
limiting the generality of the prior sentence, all Developments which are
copyrightable work by the Participant are intended to be “work made for hire” as
defined in Section 101 of the Copyright Act of 1976, and shall be and hereby are
the property of

22



--------------------------------------------------------------------------------



 



the Company. The Participant shall promptly disclose any Developments to the
Company. If any Development is not the property of the Company by operation of
law, other provisions of this Agreement or otherwise, the Participant will, and
hereby does, assign to the Company all right, title and interest in such
Development, without further consideration, and will assist the Company and its
nominees in every way, at the Company’s expense, to secure, maintain and defend
the Company’s rights in such Development. The Participant shall sign all
instruments necessary for the filing and prosecution of any applications for, or
extension or renewals of, letters patent (or other intellectual property
registrations or filings) of the United States or any foreign country which the
Company desires to file and relates to any Development. The Participant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as such Participant’s agent and attorney-in-fact (which designation
and appointment shall be deemed coupled with an interest and shall survive the
Participant’s death or incapacity), to act for and in the Participant’s behalf
to execute and file any such applications, extensions or renewals and to do all
other lawfully permitted acts to further the prosecution and issuance of such
letters patent, other intellectual property registrations or filings, or such
other similar documents with the same legal force and effect as if executed by
the Participant.
Repayment of Proceeds. If Participant violates any provision of this XIX, then
Participant shall be required to pay to the Company, within ten business days
following the date on which Participant commits such violation, an amount equal
to the aggregate proceeds, if any, Participant received upon the sale or other
disposition of Participant’s Shares.
          (g) Equitable Relief. The Participant acknowledges that (i) the
provisions of this Section XIX are essential to the Company; (ii) that the
Company would not enter into this Agreement if it did not include this
Section XIX; and (iii) that damages sustained by the Company as a result of a
breach of this Section XIX cannot be adequately remedied by monetary damages.
Furthermore, the Participant agrees that the Company, notwithstanding any other
provision of this Agreement, and in addition to any other remedy it may have
under this Agreement, or at law, will be entitled to injunctive and other
equitable relief to prevent or curtail any breach of this Section XIX.
[SIGNATURE PAGE FOLLOWS]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Award Agreement as of the date first written above.

            Archipelago Learning, Inc.
      By:   /s/ James Walburg         Name:   James Walburg        Title:  
Chief Finanical Officer     

          Agreed and acknowledged as
of the date first above written:
      /s/ Tim McEwen       Participant           

24



--------------------------------------------------------------------------------



 



         

Schedule I
123,903 Shares

25



--------------------------------------------------------------------------------



 



EXHIBIT A
Stock Power
FOR VALUE RECEIVED the undersigned hereby sell(s), assign(s) and transfer(s)
unto Archipelago Learning, Inc. (the “Company”), _________________ (_____)
shares of the common stock, par value $[ ] per share, of the Company standing in
his/her/their/its name on the books of the Company represented by Certificate
No. ________________ herewith and does hereby irrevocably constitute and appoint
________________________ his/her/their/its attorney-in-fact, with full power of
substitution, to transfer such shares on the books of the Company.
Dated: __________________ Signature: ______________________
Print Name and Mailing Address
 
 
 

     
Instructions:
  Please do not fill in any blanks other than the signature line and printed
name and mailing address. Please print your name exactly as you would like your
name to appear on the issued stock certificate. The purpose of this assignment
is to enable the forfeiture of the shares without requiring additional
signatures on your part.

26



--------------------------------------------------------------------------------



 



EXHIBIT B
Section 83(b) Election
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

(1)   The taxpayer who performed the services is:

       
Name:
     
Address:
     
Social Security Number:
     

(2)   The property with respect to which the election is being made is _________
shares of the common stock, par value $[ ] per share, of Archipelago Learning,
Inc.   (3)   The transferor of the property is Archipelago Learning, Inc.   (4)
  The property was issued on ________________.   (5)   The taxable year in which
the election is being made is the calendar year 2009.   (6)   The property is
subject to the following restrictions: Subject to the Participant’s continued
employment or service, as the case may be, the property shall vest on the first
date on which any of the property may be sold or otherwise disposed of by the
Participant without restrictions, whether imposed by the Award Agreement, any
other agreement, applicable law or written Company policy or rule (e.g. trading
windows, blackout periods, etc.) or otherwise, after the date which is the
earlier of (i) the date on which Providence Equity Investors V, L.P. and
Providence Equity Investors V-A, L.P. (collectively, the “Providence Investors”)
have collectively received an aggregate of at least $____ in cash (whether by
dividends or sale proceeds) and/or property (at the fair market value of the
property received on date of receipt as determined by the Committee), in respect
of the Shares owned by them as of the date hereof and (ii) the ten (10) year
anniversary of the Grant Date, if, in the case of this clause (ii), the sum of
(x) the aggregate amount the Providence Investors have collectively received as
of the ten (10) year anniversary of the Grant Date in cash (whether by dividends
or sale proceeds) and/or property (at the fair market value of the property
received on date of receipt as determined by the Committee), in respect of the
Shares owned by them as of the date hereof plus (y) the amount the Providence
Investors would receive if the Providence Investors were to sell or otherwise
dispose of the Shares owned by them on the ten (10) year anniversary of the
Grant Date at the average closing trading price of a Share over the twenty
(20) trading day period prior to the ten (10) year anniversary of the Grant Date
exceeds $___.   (7)   The fair market value at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $___________ per share.   (8)   The amount paid for such
property is $__________ per share.

27



--------------------------------------------------------------------------------



 



(9)   A copy of this statement was furnished to Archipelago Learning, Inc. for
whom taxpayer rendered the services underlying the transfer of property.   (10)
  This statement is executed on _______________.

            Signature:
            [Taxpayer’s name]           

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his Federal income tax returns and must be made within thirty
(30) days after the Grant Date. This filing should be made by registered or
certified mail, return receipt requested. The Participant shall also provide a
copy of such form to the Company promptly following its filing. The taxpayer
should retain two (2) additional copies of the completed form for filing with
Federal and state tax returns for the taxpayer’s current tax year and an
additional copy for the taxpayer’s records.

28



--------------------------------------------------------------------------------



 



Archipelago Learning, Inc.
2009 Omnibus Incentive Plan
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective as of
November 19, 2009 (the “Grant Date”) by and between Archipelago Learning, Inc.,
a Delaware corporation (with any successor, the “Company”), and Tim McEwen (the
“Participant”).
RECITALS:
     WHEREAS, the Company has adopted the Archipelago Learning, Inc. 2009
Omnibus Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan;
     WHEREAS, the Company and the Participant are parties to that certain
Contribution Agreement by and among the Company, the Participant and the other
parties thereto dated as of the Grant Date (the “Contribution Agreement”)
whereby the Participant agreed to contribute its shares of Archipelago Learning
Holdings, LLC to the Company in exchange for, among other things, the Restricted
Shares (defined below); and
     WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the restricted stock
provided for herein to the Participant pursuant to the Plan and the terms set
forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
     I. Restricted Stock Award. Subject to the terms and conditions of the Plan
and this Agreement and pursuant to the Contribution Agreement, the Company
hereby grants to the Participant the number of Shares set forth on Schedule I
(the “Restricted Shares”), which shall vest and become nonforfeitable in
accordance with Section III hereof.
     II. Certificates. Certificates representing the Restricted Shares shall be
issued by the Company and shall be registered in the name of the Participant on
the stock transfer books of the Company promptly following execution of this
Agreement by the Participant, but shall remain in the physical custody of the
Company or its designee at all times prior to the vesting of such Restricted
Shares pursuant to Section III. As a condition to the receipt of this Agreement,
the Participant shall deliver to the Company a Stock Power in the form attached
hereto as Exhibit A, duly endorsed in blank, relating to the Restricted Shares.
Each certificate of the Restricted Stock shall bear the following legend:

      “The ownership and transferability of this certificate and the shares of
stock represented hereby are subject to the terms and conditions (including
forfeiture) of the Archipelago Learning, Inc. 2009 Omnibus Incentive Plan and a
Restricted Stock Award Agreement entered into between the registered owner and

29



--------------------------------------------------------------------------------



 



      Archipelago Learning, Inc. Copies of such Plan and Agreement are on file
in the executive offices of Archipelago Learning, Inc.”

As soon as administratively practicable following vesting (as described in
Section III), and upon the satisfaction of all other applicable conditions,
including, but not limited to, the payment by the Participant of all applicable
withholding taxes, the Company shall deliver or cause to be delivered to the
Participant a certificate or certificates for the applicable shares of
Restricted Stock which shall not bear the legend.
     III. Vesting.
          (c) Vesting Schedule. Subject to the Participant’s continued
employment or service, as the case may be, the Restricted Shares shall vest on
the first date on which any of the Restricted Shares may be sold or otherwise
disposed of by the Participant without restrictions, whether imposed by this
Agreement, any other agreement, applicable law or written Company policy or rule
(e.g. trading windows, blackout periods, etc.) or otherwise, after the date
which is the earlier of (i) the date on which Providence Equity Investors V,
L.P. and Providence Equity Investors V-A, L.P. (collectively, the “Providence
Investors”) have collectively received an aggregate of at least $244,868,369 in
cash (together with fees and expenses paid in connection with any transaction in
which such cash is received) (whether by dividends or sale proceeds) and/or
property (at the fair market value of the property received on date of receipt
as determined by the Committee), in respect of the Shares owned by them as of
the date hereof and (ii) the ten (10) year anniversary of the Grant Date, if, in
the case of this clause (ii), the sum of (x) the aggregate amount the Providence
Investors have collectively received as of the ten (10) year anniversary of the
Grant Date in cash (together with fees and expenses paid in connection with any
transaction in which such cash is received) (whether by dividends or sale
proceeds) and/or property (at the fair market value of the property received on
date of receipt as determined by the Committee), in respect of the Shares owned
by them as of the date hereof plus (y) the amount the Providence Investors would
receive if the Providence Investors were to sell or otherwise dispose of the
Shares owned by them on the ten (10) year anniversary of the Grant Date at the
average closing trading price of a Share over the twenty (20) trading day period
prior to the ten (10) year anniversary of the Grant Date exceeds $244,868,369.
          (d) Forfeiture. If the Participant’s employment or service, as the
case may be, is terminated for any reason other than a termination by the
Company without Cause, the Restricted Shares, to the extent not then vested,
shall be forfeited by the Participant without consideration. If the
Participant’s employment or service, as the case may be, is terminated by the
Company without Cause, the Restricted Shares, to the extent not then vested,
shall be forfeited by the Participant without consideration on the one (1) year
anniversary of the date of termination. The Restricted Shares, to the extent not
then vested, shall expire upon the ten (10) year anniversary of the Grant Date.
     IV. Rights as a Stockholder. The Participant (A) hereby irrevocably
appoints the Company or its designee as his agent and attorney-in-fact (with
full power of substitution), (B) grants to the designee of the Company a proxy
to vote the Restricted Shares held by such Participant during the period between
the Grant Date and the date the Restricted Shares vest (the “Restricted
Period”), and (C) authorizes the designee of the Company to transfer such shares
as provided in this Agreement, until such time as all restrictions imposed on
such shares pursuant to the Plan and this Agreement have expired or have been
terminated, if earlier.

30



--------------------------------------------------------------------------------



 



     V. No Right to Continued Service. The granting of the Restricted Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the employment or service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the employment or service of such Participant.
     VI. Securities Laws/Legend on Certificates. The issuance and delivery of
Restricted Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded. If the Company deems it necessary
to ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements. The certificates representing the
Restricted Shares shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
     VII. Transferability. The Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the Restricted Shares to heirs or legatees of the
Participant shall be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.
     VIII. Adjustment of Restricted Shares. Adjustments to the Restricted Shares
shall be made in accordance with the terms of the Plan.
     IX. Withholding. The Company shall have the power and the right to deduct
or withhold automatically from any amount deliverable under the Award or
otherwise, or require the Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement. With respect to required
withholding, the Participant may elect (subject to the Company’s automatic
withholding right set out above), subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.
     X. Notices. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or
within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.

31



--------------------------------------------------------------------------------



 



     XI. Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
     XII. Waiver. No waiver of any breach or condition of this Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.
     XIII. Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.
     XIV. Choice of Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by the laws of the State of Delaware, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.
          SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY AND
ALL ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED IN
THE FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH
COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY
WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY
OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN
IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
     EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
     XV. Restricted Shares Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Restricted Shares are subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail. The Participant has
had the opportunity to retain counsel, and has read carefully, and understands,
the provisions of the Plan and this Agreement.
     XVI. Section 83(b) Election. In the event the Participant determines to
make an election with the Internal Revenue Service (the “IRS”) under Section
83(b) of the Code and the regulations promulgated thereunder (the “83(b)
Election”), the Participant shall provide a copy of such form to the Company
promptly following its filing, which is required under current law to be filed
with the IRS no later than 30 days after the Grant Date of the Restricted
Shares. The form for making an 83(b) Election is attached hereto as Exhibit B.
The Participant is advised to

32



--------------------------------------------------------------------------------



 



consult with his or her own tax advisors regarding the purchase and holding of
the Restricted Shares, and the Company shall bear no liability for any
consequence of the Participant making an 83(b) Election or failing to make an
83(b) Election.
     XVII. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
     XVIII. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     XIX. Noncompetition; Nonsolicitation, Protection of Confidential
Information.
          (a) Applicability. This Section XIX will survive the termination of
this Agreement and the Participant’s employment with or service to the Company.
As used in this Section XIX, the “Company” shall mean the Company and the
Subsidiaries.
          (b) Restricted Period. As used in this Section XIX, the “Restricted
Period” means the period commencing on the Grant Date and ending six months
following the date upon which Employee’s employment with or service to the
Company and the Subsidiaries ceases (the “Trigger Date”).
          (c) Noncompetition. During the Restricted Period, the Participant will
not engage in any business in any manner, directly or indirectly, individually
or as a consultant to, or as an employee, officer, director, stockholder,
partner or other owner or participant of, any entity that (a) is in competition
with any business of the Company or any business in which, to the Participant’s
knowledge, the Company had plans to engage or was considering engaging as of the
Trigger Date, or (b) inevitably will result in the disclosure or use of the
Company’s Confidential Information (defined below), in either case in any state
in the United States where the Company does business as of the Trigger Date or
where, to the Participant’s knowledge, the Company had plans to engage or was
considering engaging as of the Trigger Date.
          (d) Nonsolicitation. As used in this Section XIX, “Solicitation”
means, directly or indirectly, individually or as a consultant to, or as an
employee, officer, director, stockholder, partner or other owner or participant
of, any entity, (i) the solicitation of, inducement of, or attempt to induce,
any employee, agent or consultant (including freelance writers and content
providers) of the Company to leave the employ of, or stop providing services to,
the Company; (ii) the offering or aiding another to offer employment to, or
interfering or attempting to interfere with the Company’s relationship with, any
employees or consultants (including freelance writers and content providers) of
the Company; (iii) the solicitation of, or assistance to any entity or person in
solicitation of, any customers or suppliers (including freelance writers and
content providers) of the Company to discontinue doing business with the
Company; or (iv) interfering with any relationship between the Company and any
of its customers or suppliers (including freelance writers and content
providers). During the Restricted Period, the Participant will not engage in or
attempt to engage in any Solicitation, provided that Solicitation will not be
considered to have occurred by the general advertising for or hiring of any
employees by entities with which the Participant is associated, as long as he
does not directly or indirectly (A) induce such employee to leave the Company,
(B) contact such employee prior to his departure from the

33



--------------------------------------------------------------------------------



 



Company regarding employment, or (C) in the case of hiring such employee,
control such entity or have any input in the decision to hire such employee.
          (e) Protection of the Company’s Confidential Information. As used in
this Agreement, “Confidential Information” means all information that relates to
the business, technology, manner of operation, suppliers, customers, finances,
employees, plans, proposals or practices of the Company or of any third parties
doing business with the Company, and includes, without limitation, the
identities of and other information regarding the Company’s suppliers, customers
and prospects, supplier lists, employee information, business plans and
proposals, software programs, marketing plans and proposals, technical plans and
proposals, research and development, budgets and projections, nonpublic
financial information, and all other information the Company designates as
“confidential” or intends to keep as confidential or proprietary. Excluded from
the definition of Confidential Information is information that is or becomes
generally known to the public, other than through the breach of this Agreement
by the Participant. For this purpose, information known or available generally
within the trade or industry of the Company shall be deemed to be generally
known to the public.
     The Participant understands and agrees that Confidential Information will
be considered the trade secrets of the Company and will be entitled to all
protections given by law to trade secrets and that the provisions of this
Agreement apply to every form in which Confidential Information exists,
including, without limitation, written or printed information, films, tapes,
computer disks or data, or any other form of memory device, media or method by
which information is stored or maintained. The Participant acknowledges that in
the course of employment with the Company, he has received and may receive
Confidential Information of the Company. The Participant further acknowledges
that Confidential Information is a valuable, unique and special asset belonging
to the Company. For these reasons, and except as otherwise directed by the
Company, the Participant agrees, during his employment, and at all times after
the termination of his employment with the Company, that he will not disclose or
disseminate to anyone outside the Company, nor use for any purpose other than as
required by his work for the Company, nor assist anyone else in any such
disclosure or use of, any Confidential Information. Upon the Company’s request
at any time and for any reason, the Participant shall immediately deliver to the
Company all materials (including all soft and hard copies) in the Participant’s
possession which contain or relate to Confidential Information.
          (f) Ownership of Intellectual Property. All inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how, trade
secrets or intellectual property rights or any interest therein (for purposes of
this Section XIX, the “Developments”) made by the Participant, either alone or
in conjunction with others, at anytime or at any place during the Participant’s
employment with the Company, whether or not reduced to writing or practice
during such period of employment, which relate to the business in which the
Company is engaged or, to the knowledge of the Participant, in which the Company
intends to engage, shall be and hereby are the exclusive property of the Company
without any further compensation to the Participant. In addition, without
limiting the generality of the prior sentence, all Developments which are
copyrightable work by the Participant are intended to be “work made for hire” as
defined in Section 101 of the Copyright Act of 1976, and shall be and hereby are
the property of the Company. The Participant shall promptly disclose any
Developments to the Company. If any Development is not the property of the
Company by operation of law, other provisions of this Agreement or otherwise,
the Participant will, and hereby does, assign to the Company all right,

34



--------------------------------------------------------------------------------



 



title and interest in such Development, without further consideration, and will
assist the Company and its nominees in every way, at the Company’s expense, to
secure, maintain and defend the Company’s rights in such Development. The
Participant shall sign all instruments necessary for the filing and prosecution
of any applications for, or extension or renewals of, letters patent (or other
intellectual property registrations or filings) of the United States or any
foreign country which the Company desires to file and relates to any
Development. The Participant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as such Participant’s agent
and attorney-in-fact (which designation and appointment shall be deemed coupled
with an interest and shall survive the Participant’s death or incapacity), to
act for and in the Participant’s behalf to execute and file any such
applications, extensions or renewals and to do all other lawfully permitted acts
to further the prosecution and issuance of such letters patent, other
intellectual property registrations or filings, or such other similar documents
with the same legal force and effect as if executed by the Participant.
Repayment of Proceeds. If Participant violates any provision of this XIX, then
Participant shall be required to pay to the Company, within ten business days
following the date on which Participant commits such violation, an amount equal
to the aggregate proceeds, if any, Participant received upon the sale or other
disposition of Participant’s Shares.
          (g) Equitable Relief. The Participant acknowledges that (i) the
provisions of this Section XIX are essential to the Company; (ii) that the
Company would not enter into this Agreement if it did not include this
Section XIX; and (iii) that damages sustained by the Company as a result of a
breach of this Section XIX cannot be adequately remedied by monetary damages.
Furthermore, the Participant agrees that the Company, notwithstanding any other
provision of this Agreement, and in addition to any other remedy it may have
under this Agreement, or at law, will be entitled to injunctive and other
equitable relief to prevent or curtail any breach of this Section XIX.
[SIGNATURE PAGE FOLLOWS]

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Award Agreement as of the date first written above.

            Archipelago Learning, Inc.
      By:   /s/ James Walburg         Name:   James Walburg        Title:  
Chief Finanical Officer     

          Agreed and acknowledged as

of the date first above written:
    /s/ Tim McEwen     Participant   

 



--------------------------------------------------------------------------------



 



Schedule I
123,903 Shares

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Stock Power
FOR VALUE RECEIVED the undersigned hereby sell(s), assign(s) and transfer(s)
unto Archipelago Learning, Inc. (the “Company”), _________________ (_____)
shares of the common stock, par value $[     ] per share, of the Company
standing in his/her/their/its name on the books of the Company represented by
Certificate No. ________________ herewith and does hereby irrevocably constitute
and appoint ________________________ his/her/their/its attorney-in-fact, with
full power of substitution, to transfer such shares on the books of the Company.
Dated: __________________ Signature: ______________________
Print Name and Mailing Address
______________________
______________________
_____________________

Instructions:     Please do not fill in any blanks other than the signature line
and printed name and mailing address. Please print your name exactly as you
would like your name to appear on the issued stock certificate. The purpose of
this assignment is to enable the forfeiture of the shares without requiring
additional signatures on your part.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Section 83(b) Election
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.

(1)   The taxpayer who performed the services is:

    Name:
                                                                               
        Address:                                                              
                           Social Security Number:
                                                            

(2)   The property with respect to which the election is being made is _________
shares of the common stock, par value $[ ] per share, of Archipelago Learning,
Inc.   (3)   The transferor of the property is Archipelago Learning, Inc.   (4)
  The property was issued on ________________.   (5)   The taxable year in which
the election is being made is the calendar year 2009.   (6)   The property is
subject to the following restrictions: Subject to the Participant’s continued
employment or service, as the case may be, the property shall vest on the first
date on which any of the property may be sold or otherwise disposed of by the
Participant without restrictions, whether imposed by the Award Agreement, any
other agreement, applicable law or written Company policy or rule (e.g. trading
windows, blackout periods, etc.) or otherwise, after the date which is the
earlier of (i) the date on which Providence Equity Investors V, L.P. and
Providence Equity Investors V-A, L.P. (collectively, the “Providence Investors”)
have collectively received an aggregate of at least $____ in cash (whether by
dividends or sale proceeds) and/or property (at the fair market value of the
property received on date of receipt as determined by the Committee), in respect
of the Shares owned by them as of the date hereof and (ii) the ten (10) year
anniversary of the Grant Date, if, in the case of this clause (ii), the sum of
(x) the aggregate amount the Providence Investors have collectively received as
of the ten (10) year anniversary of the Grant Date in cash (whether by dividends
or sale proceeds) and/or property (at the fair market value of the property
received on date of receipt as determined by the Committee), in respect of the
Shares owned by them as of the date hereof plus (y) the amount the Providence
Investors would receive if the Providence Investors were to sell or otherwise
dispose of the Shares owned by them on the ten (10) year anniversary of the
Grant Date at the average closing trading price of a Share over the twenty
(20) trading day period prior to the ten (10) year anniversary of the Grant Date
exceeds $___.   (7)   The fair market value at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $___________ per share.   (8)   The amount paid for such
property is $__________ per share.

 



--------------------------------------------------------------------------------



 



(9)   A copy of this statement was furnished to Archipelago Learning, Inc. for
whom taxpayer rendered the services underlying the transfer of property.   (10)
  This statement is executed on _______________.

            Signature:
            [Taxpayer’s name]           

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his Federal income tax returns and must be made within thirty
(30) days after the Grant Date. This filing should be made by registered or
certified mail, return receipt requested. The Participant shall also provide a
copy of such form to the Company promptly following its filing. The taxpayer
should retain two (2) additional copies of the completed form for filing with
Federal and state tax returns for the taxpayer’s current tax year and an
additional copy for the taxpayer’s records.

 